UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1152



COBURN T. NORFLEET,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (MISC-01-28-5)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Coburn T. Norfleet, Appellant Pro Se. Frank Phillip Cihlar, Carol
Ann Barthel, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Rudolf A. Renfer, Jr., Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Coburn    T.   Norfleet   appeals   the   district   court’s   order

dismissing his petition to quash administrative summonses issued to

third parties by the Internal Revenue Service.       Our review of the

record and the district court’s opinion discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Norfleet v. United States, No. MISC-01-28-5 (E.D.N.C. Dec.

5, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2